Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 01/06/21 is acknowledged.
Claims 177-194 are pending.
Claims 177-182 have been examined and claims 183-193 have been withdrawn.
Claims 177-182 have been examined with respect to the elected Formula I, as follows:

    PNG
    media_image1.png
    155
    322
    media_image1.png
    Greyscale

The following rejection has been withdrawn in light of the amendment:
Claim Rejections - 35 USC § 112

Claims 177-178 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim Rejections - 35 USC § 102
Claim(s) 177-178 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5496872 to Constancis et al (Constancis).

In light of the amendment to claims 177-178, the following rejection has now been applied to claims 177-178 along with 179-182:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 179-182 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5496872 to Constancis et al (Constancis).
Instant claims are directed to a polymer comprising at least one repeating unit according to Formula (I):
Constancis teaches adhesive compositions for surgical use, wherein the adhesive has a general formula: 

    PNG
    media_image2.png
    99
    478
    media_image2.png
    Greyscale
 
Constancis teaches that the adhesive compound results from the condensation of a carboxylic diacid with a sulphur-containing amino acid or one of its derivatives, and the product contains reactive thiol SH functions which may oxidize to form disulphide bridges, leading to polymers that may or may not be crosslinked (col. 1, 1-9). Constancis teaches oligomers are used in the context of the invention bear SH functions to impart them capacities to polymerization and/or crosslinking (col.3, 39-50), and the adhesive functionality is imparted by a polyfuntional monomer such as (multi-SH and multi-COOH) (col. 5, l 30-37). 


    PNG
    media_image3.png
    74
    409
    media_image3.png
    Greyscale

Example 1 describes reaction of cysteine dimethylester hydrochloride and dimethylacetamide with triethylamine and succinic chloride (col. 11, l 30-52). The above polymer (1) of Constancis meets the instant formula I (repeating unit). Instant specification (on page 34-35 and Example 1) describes synthesis of polymer of formula I by polycondensation method that involves a cysteine monomer and a diacid chloride. Thus, the method of Constancis reads on the instant method of synthesis and the polymer (1) of Example 1 (of the reference) is similar in structure of instant claims.
    PNG
    media_image1.png
    155
    322
    media_image1.png
    Greyscale

Where the claimed W can be O.
Instant claims recite that X6 can be a bond, X5 can be 1-100 alkylene, X2 can be 1-100 alkylene, RA, RB can be OR (R can be H) and X3 can be a bond. 
Instant claims 177 and 178 state X= 3-10 alkylene, C2-100 alkylene, or C2-100 alkylene; provided that when W1 and W2 are both O, then X is then 3-100 alkylene; C2-100 alkylene, or C2-100 alkylene.
The above polymer 1 of Constancis differ from the instant claims in that
2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Accordingly, choosing C3 or C4 alkylene in place of a C2 in the polymer (1) of Example (of Constancis) would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the instant invention was made. One skilled in the art would have been able to include C3 or C4 so as to arrive instant claimed polymer and still expect the same alkyl property of the polymer. 

Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive.
Applicants argue that the compound of polymer (1) in Constancis is not a final product and is merely a synthetic intermediate useful in preparing final oligomers for application as adhesive during various strategies. It is argued that if the prior art compounds have utility only as intermediates, claimed structurally similar compounds 
Applicants’ arguments are not persuasive because even though Constancis teaches example 1 as an intermediate, the said process still produces a polymer, which exists by itself and the said polymer is structurally close and similar to the instant claimed compound. With respect to the use of the polymer I of Constancis, while the reference teaches use of the polymer in further preparation of multi-SH oligomer, instant claim does not recite any use or distinguish it use as an initial, intermediate or a final (polymer) product. While it is argued that if the prior art compounds have utility only as may not be prima facie obvious over the prior art, as explained above instant claims not only fail to recite any use of the claimed polymer, instant claims also fail to recite the complete structure of the polymer. Instant claims do not require a nanoparticle or a composition comprising a nanoparticle and only recite a repeating unit without stating what else the polymer include by the term “comprising”. Hence the argument that the instant polymer has a different use from that of the polymer of Constancis is not persuasive. In the absence of any use or form of the final composition employing the claimed polymer, comprising the repeat unit of formula I, one of an ordinary skill in the art would have been able to modify to employ a homologous alkylene unit i.e., increase the alkyl chain length from 2 to 4 alkylene with an expectation to prepare a polycondensatoion product that is still useful in preparing a final product of Constancis. In this regard, instant claims also recite “provided that when W1 and W2 are both O, then X is then 3-100 alkylene”. Further, the argued unexpected results are provided with a nanoparticle formulation comprising a Cys-PDSA (example 3), whereas as explained above instant claims are not limited to nanoparticles. On the other hand, table 1 of the instant specification shows that the solubility of succinyl (X=2) and adipoyl (x=4) do not show any difference in the solubility, and the solubility is decreased with increasing the chain length beyond i.e., (x=6, 8, 10). Therefore, the rejection has been maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611